| ¶ COOKS,
dissenting.
I dissent. This is a classic illustration of the “bully” pretending to be the victim. He now wants his employer to pay. It is undisputed he threw the first blow, over reacted, and misjudged the strength of his subordinate who responded to the act of aggression with like force. It is true we often construe Workers compensation provisions liberally in favor of injured employees, but we ought not interpret them as mandating absurd results without clear expression from the legislature.